     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-001-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Michael Lacey, et al.
13                  Defendant.
14
15          The Court is in receipt of Defendants Michael Lacey, James Larkin, John Brunst,
16   Scott Spear, Andrew Padilla, and Joye Vaught’s Motion in Limine to Preclude Presentation
17   of Certain Evidence, (Doc. 908), to which the Government responded. (Doc. 961.)
18   Defendants requested oral argument, but the Court declines to hold oral argument on the
19   motion, finding that it is unnecessary. The Court has considered the pleadings and the
20   applicable law and now grants in part and denies in part Defendants’ motion for the reasons
21   discussed below.
22    I.    BACKGROUND
23          On July 25, 2018, a federal grand jury returned a one hundred count superseding
24   indictment against several of the Defendants in this case alleging that the Defendants
25   engaged in various crimes related to the operation of the website Backpage.com
26   (“Backpage”), including conspiracy to commit a violation of the Travel Act, substantive
27   Travel Act violations, conspiracy to commit money laundering, and substantive counts of
28   money laundering. (Doc. 230.) The Travel Act charges related to allegations that
     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 2 of 6



 1   Defendants facilitated business enterprises involved in prostitution. Defendants bring this
 2   motion to move the Court in limine for an order precluding the admission of certain
 3   evidence at trial that Defendants contend is irrelevant, prejudicial, and bears no connection
 4   to the crimes charged. Specifically, Defendants seek an order precluding the Government
 5   from presenting evidence of: (1) sex trafficking or child-sex trafficking; (2) third-party
 6   criminal conduct other than prostitution; (3) a third party’s Travel Act conviction from
 7   1987; and (4) purported prostitution ads from printed publications. (Doc. 908 at 1.) In
 8   addition to being irrelevant and prejudicial under Rules 401 and 403, Fed. R. Evid.,
 9   Defendants argue that this evidence would needlessly prolong trial, cause undue delay, and
10   waste judicial resources. (Id.)
11   II.    LEGAL STANDARD
12          “Evidence may not be admitted at trial unless it is relevant, as defined by Rule 401
13   of the Federal Rules of Evidence.” United States v. Vellejo, 237 F.3d 1008, 1015 (9th Cir.
14   2001). “Evidence is relevant if it has ‘any tendency to make the existence of any fact that
15   is of consequence to the determination of the action more probable or less probable than it
16   would be without the evidence.’” Id. (citing Fed. R. Evid. 401). “Relevance is not a strict
17   test.” United States EEOC v. Placer ARC, 147 F. Supp. 3d 1053, 1062 (C.D. Cal. 2015)
18   (quoting United States v. Miranda-Uriarte, 649 F.2d 1345, 1353 (9th Cir. 1981)). “As the
19   words ‘any tendency’ suggest, it is typically quite a ‘low bar to the admissibility of
20   evidence.’” Id. (quoting Capitol Specialty Ins. Corp. v. Beach Eatery & Surf Bar, LLC, 36
21   F. Supp. 3d 1026, 1037 (E.D. Wash. 2014)). “The court may exclude relevant evidence if
22   its probative value is substantially outweighed by a danger of one or more of the following:
23   unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
24   needlessly presenting cumulative evidence.” Fed. R. Evid. 403. When evidence is
25   minimally relevant, it is likely to be minimally probative as well. United States v. Wiggan,
26   700 F.3d 1204, 1213 (9th Cir. 2012). Excluding otherwise relevant evidence under Rule
27   403 is “an extraordinary remedy to be used sparingly.” United States v. Mende, 43 F.3d
28   1298, 1302 (9th Cir. 1995) (quotation marks and citations omitted).


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 3 of 6



 1          “The rule is well established that the government in a conspiracy case may submit
 2   proof on the full scope of the conspiracy; it is not limited in its proof to the overt acts
 3   alleged in the indictment.” United States v. Rizk, 660 F.3d 1125, 1131 (9th Cir. 2011).
 4   III.   ANALYSIS
 5             A. Evidence Related to Sex Trafficking or Child Sex Trafficking
 6          Defendants first argue that allowing the Government to present “[e]vidence
 7   suggesting that Backpage ads were linked to sex trafficking or child-sex trafficking would
 8   be profoundly prejudicial and lack any probative value.” (Doc. 908 at 3.) Defendants point
 9   out that sex trafficking and child sex trafficking are not elements of the charged offenses
10   under the Travel Act. Instead, the Travel Act merely requires that the Government prove
11   that Defendants intended to “promote, manage, establish, carry on, or facilitate the
12   promotion, management or carrying on” of prostitution offenses. 18 U.S.C. §§
13   1952(a)(3)(A), (b). Thus, Defendants argue that the evidence has no probative value and
14   instead “would only serve to mislead the jurors and provide them with an extra-judicial
15   basis to convict Defendants.” (Id. at 5.) Lastly, Defendants argue that allowing the
16   Government to admit evidence of sex trafficking and child sex trafficking through their
17   website would result in “trials within a trial.” (Id. at 5-6.) In response, the Government
18   argues that sex trafficking and child sex trafficking are both types of prostitution with both
19   crimes requiring the victim to engage in sex for financial gain. (Doc. 961 at 4 (citing 18
20   U.S.C. § 1591)).
21          The Court agrees with the Government’s position. Sex trafficking and child sex
22   trafficking are, by definition, both forms of prostitution. Both are simply a subset of the
23   crime. Sex trafficking and child sex trafficking require victims to engage in sex in exchange
24   for payment, and the Government must prove that Defendants intended to facilitate
25   prostitution through Backpage.com. Evidence that tends to prove that Defendants were
26   aware that Backpage.com was being used to facilitate sex trafficking and child sex
27   trafficking are extremely probative to show notice to Defendants that the website was being
28   used for illegal purposes. While the prejudicial value to Defendants is high, it does not


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 4 of 6



 1   substantially outweigh the probative value of the evidence which is also very high. See
 2   United States v. LeMay, 260 F.3d 1018, 1026 (9th Cir. 2001) (“All evidence introduced
 3   against a criminal defendant might be said to be prejudicial if it tends to prove the
 4   prosecution's case.”). Of course, the Court will not allow the Government to linger on the
 5   details of the abuse sex trafficking victims suffered as a result of being trafficked.1
 6   However, the Court will allow evidence of the fact that people were trafficked using
 7   Backpage.com at trial subject to specific objections from Defendants.
 8             B. Evidence of Crimes Committed by Third Parties
 9          Defendants also urge the Court to preclude evidence of crimes committed by third
10   parties.2 Defendants argue the fact that violent crimes were perpetrated against those
11   advertising on Backpage.com has nothing to do with Defendants or whether they violated
12   the Travel Act by facilitating prostitution. (Doc. 908 at 6-7.) Defendants urge the Court to
13   preclude this evidence as irrelevant and unduly prejudicial. They move the Court for an
14   order “limiting the testimony of such individuals to those facts relevant to the Travel Act”
15   charges. (Id. at 9.) In support, Defendants discuss several cases which they purport support
16   their argument that the evidence of other crimes should be excluded. (Doc. 908 at 7-8
17   (citing United States v. Bradley, 5 F.3d 1317, 1319-22 (9th Cir. 1993); United States v.
18   Gonzalez-Flores, 418 F.3d 1093, 1098-99 (9th Cir. 2005); United States v. Hitt, 981 F.2d
19   422, 423-425 (9th Cir. 1992)).) The Government’s Response argues that the evidence is
20   relevant because “it shows Defendants were placed on notice and knew the website was a
21   hub for prostitution activity and their actions following the notice show that rather than try
22   to stop it, they took steps to promote and facilitate the unlawful activity.” (Doc. 961 at 6.)
23
24   1
       See United States v. Garcia De Leon, 137 F. App’x 965, 966 (9th Cir. 2005) (finding that
25   the district court did not abuse its discretion when it ruled that the testimony of sex
     trafficking victims was not unduly prejudicial, especially since the government “was
26   precluded from dwelling on the details of the abuse.”).
     2
       The Court is also in receipt of and has considered the Government’s Motion to Admit
27
     Evidence of Murders Implicating Backpage. (Doc. 920.) The Court will address
28   Defendants’ arguments that the Court should preclude evidence of third-party murders in
     that order.

                                                 -4-
     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 5 of 6



 1   The Government contends that the cases cited by Defendants are easily distinguishable
 2   because they involve crimes where the Government did not need to prove the knowledge
 3   or intent of a defendant.
 4          Generally, the Court agrees that the crimes of third parties are only relevant to the
 5   extent that they gave Defendants’ notice that prostitutes were advertising on
 6   Backpage.com. However, the specific details of crimes committed by third parties are
 7   irrelevant to whether Defendants violated the Travel Act, and in most instances, evidence
 8   of such third-party crimes is likely improper. But without reference to specific contexts
 9   where the Government intends to introduce such evidence, the Court will not categorically
10   conclude that all evidence of crimes committed by third parties is inadmissible. If the
11   Government attempts to introduce such evidence at trial, it will only be admitted to the
12   extent that it gave Defendants notice that prostitutes were utilizing Backpage.com, and the
13   Government will not be allowed to introduce evidence showing the details of the crimes.
14   As to the evidence of third-party murders, as the Court mentioned above, the Court will
15   address those arguments in a separate order.
16          Defendants also seek to limit the scope of testimony of witnesses involved in
17   prostitution and seek an order precluding the Government from introducing lengthy
18   testimony regarding the witnesses’ lifestyle. The Court will not allow the Government to
19   introduce lengthy testimony from witnesses who were engaged in prostitution about their
20   lives, lifestyles, or other details of their time working as prostitutes. Testimony from people
21   involved in prostitution is only relevant as it relates to their use of Backpage.com and notice
22   to Defendants that prostitutes were using their website. Testimony concerning the lifestyle
23   and impact that prostitution had on witnesses’ lives is irrelevant to the crimes charged and
24   may unduly prejudice Defendants. However, prior to using the phrase “a day in the life” in
25   the response, the Government described areas of testimony that would be relevant and
26   admissible. (Doc. 961 at 5.) Those areas included how ads were created, drafted, edited,
27   and paid for. That information is all relevant to the Government’s theories behind the
28   conspiracy discussed in other motions, including moderation and money laundering. The


                                                  -5-
     Case 2:18-cr-00422-SMB Document 1156 Filed 05/07/21 Page 6 of 6



 1   Government will not be allowed to introduce lengthy testimony of their time as prostitutes
 2   pursuant to Rules 401 and 403, Fed. R. Evid.
 3             C. Third Party’s Travel Act Violation from 1987
 4          Defendants urge the Court to preclude evidence of a Travel Act conviction from
 5   1987 from an individual unrelated to Backpage. (Doc. 908 at 9.) In response, the
 6   Government states that it does not intend to introduce this evidence at trial. (Doc. 961 at
 7   2.) Thus, Defendants’ request is moot.
 8             D. Evidence of Prostitution Ads in Printed Publications
 9          Lastly, Defendants ask the Court to preclude evidence related to the Government’s
10   allegation in the Indictment that publications within the Village Voice Media Holding
11   newspaper routinely featured illegal prostitution ads because evidence of this fact is not
12   relevant, is prejudicial, would confuse jurors, and waste time at trial. (Doc. 908 at 10.) In
13   response, the Government asserts that it does not intend to introduce ads from print
14   publications at trial. (Doc. 961 at 2.) Accordingly, this request is also moot.
15   IV.    CONCLUSION
16          Accordingly,
17          IT IS ORDERED that Defendants’ Motion in Limine to Preclude Presentation of
18   Certain Evidence is granted in part and denied in part. (Doc. 908.) The motion is granted
19   to preclude testimony from people engaged in prostitution regarding the details of their
20   lifestyle except as it relates to their use of Backpage.com. The motion is also granted to
21   preclude evidence related to details of crimes committed by third parties, evidence of a
22   third party’s Travel Act violation from 1987, and evidence of prostitution ads from print
23   publications. The rest of Defendants’ motion is denied.
24          Dated this 7th day of May, 2021.
25
26
27
28


                                                 -6-
